SCHOOLS — MINIMUM DAYS IN SESSION Upon compliance with the provision of 70 O.S. 1-109 [70-1-109] (1971), regarding the required minimum number of days that school is required to be in session and instruction offered within the required minimum length of school year, there is no further statutory obligation on the part of the school district concerning the number of days and months, or either, in a school year.  The Attorney General has considered your request for an opinion wherein you state: "The question is, if a school district complies with that section of the law which states 'schools shall actually be in session and instruction offered for not less than one hundred eighty (180) days. Provided, however, five (5) days may be used for attendance of professional meetings . . .', is there any further obligation on the part of the school district concerning the number of days or months in a school year? "If the answer to the above question is in the affirmative, please respond to the following: "(1) Does the school year begin at the time which the school principals and counselors are required to report to the buildings? Or "(2) Are summer school sessions considered to be part of the ten-month school year?" The quotation in your question is from 70 O.S. 1-109 [70-1-109] (1971), and refers to the number of days that school must actually be in session and instruction offered. However, your question is about the requirement concerning the number of days or months in a school year. The length of the school year is set out at 70 O.S. 1-109 [70-1-109] (1971). The length of the school month is set out at 70 O.S. 1-110 [70-1-110] (1971). These two sections state respectively as follows: "70 O.S. 1-109 [70-1-109]. School year — Length — School for less than full term. — A school year for all public schools in Oklahoma shall consist of at least ten (10) months of four (4) weeks each, of which time school shall actually be in session and instruction offered for not less than one hundred eighty (180) days. Provided, however, five (5) days may be used for attendance of professional meetings and teachers may be paid for a length of term in excess thereof, under conditions hereinafter outlined. A school district may maintain school for less than a full term only when conditions beyond the control of school authorities make impossible the maintenance of said term." "70 O.S. 1-110 [70-1-110]. School month — Length — Pay of teachers for twelve months. — A school month shall consist of twenty (20) school days during which school is actually taught or school activities performed. Provided, that holidays, elections, days devoted to professional meetings and other days when school is closed may be included in the number of days required for a regular school month, but no holiday or other occasion when school is not in session shall be included in the one hundred eighty (180) days required to be taught, except not to exceed five (5) days may be used for attendance of professional meetings. Any district may pay teachers and other employees on the basis of calendar months for twelve (12) months, as elsewhere provided by the Oklahoma School Code." Pursuant to the terms of these two sections, a school year must consist of a minimum of ten (10) months, which in turn must consist of twenty (20) school days. Accordingly, a school year is necessarily two hundred (200) days in length, provided such two hundred days may include holidays, elections, days devoted to professional meetings, and other days when school is closed. (70 O.S. 1-110 [70-1-110], supra) As stated in 70 O.S. 1-109 [70-1-109], supra, within the school year, school must actually be in session and instruction offered for not less than one hundred eighty (180) days, five (5) days of which may be used for attendance of professional meetings. Thus, within a school year, consisting of a minimum of two hundred (200) days, school must be in session and instruction offered for a minimum of one hundred eighty (180) days. Five (5) days of the required one hundred eighty (180) days may be used for attendance of professional meetings. The balance of the school year (which will be at least twenty (20) days, depending upon the length of the school year) may be used for holidays, elections, days devoted to professional meetings, or school may be closed.  The determination of the length of the school year and the designation of that specific part of the calendar year or years during which a school year must run is an implicit duty of the board of education of the respective school districts. The duty of designating those specific days within a designated school year that school will be in session and instruction offered, those days designated as holidays, and those days that school will be closed also falls to the respective boards of education. Other than the stated minimum number of days that school must be in session and instruction offered within the stated minimum length of a school year as set out in the above-quoted sections, there are no further statutory requirements in regards thereto. Any further requirements are discretionary with the boards of education of the respective school districts. Accordingly, pursuant to your request, your remaining questions do not require an answer.  Therefore, it is the opinion of the Attorney General that your first question be answered in the negative. Upon compliance with the provision of 70 O.S. 1-109 [70-1-109] (1971), regarding the required minimum number of days that school is required to be in session and instruction offered within-the-required minimum length of school year, there is no further statutory obligation on the part of the school district concerning the number of days and months, or either, in a school year.  (HAROLD B. McMILLAN, JR.) (ksg) ** SEE: OPINION NO. 77-249 (1977) **